Title: From Abigail Smith Adams to John Quincy Adams, 22 February 1811
From: Adams, Abigail Smith
To: Adams, John Quincy



N 6
my Dear Son
Quincy Febry 22d 1811

The Schooner Washington owned by mr Gray is ready to Sail for St Petersburgh. I have already sent some Letters on Board of her, but the great bulk mr Erving is charged with, and when he will Sail, I know not. he has been ready, and waiting this Month for his Dispatches. concequently our Letters are already a Month old. There is a Charm in a Letter of recent date, Consisting in its very figures, if it has not any thing more to recommend it, than the latest intelligence of the health of your Friends. my late Letters have borne you such melancholy intelligence, both from home; and washington, that I am rejoiced to have it to say, that at present we are all in comfortable health. my arm I believe is the most infirm; I have however been riding out, amidts Snow banks through which passages have been dug of 10 & 12 feet height.
I Stated to you in my last, that I had received all your Letters to No 8; except No 4, and from mrs Adams I have received as many as Eight. She has not however numberd hers, and one from Kitty, to all of which I have replied. The news papers will be Sint you by mr Gray. you will find from them, that Electionering has commenced, and that the Fed’s have coupled the Honble William Philips, with mr Gore.
Mr Gerry and mr Gray, have been the very Men, who have conducted the affairs of the Government, with that moderation and justice, which you recommend, and which certainly has had the benificial effect of Softning the asperity of Party animosity; and harmonizing the discordent String’s. by it, they have themselves, enjoyed their Short lived honours: in more tranquility: than any of our chief Majestrates; for a long period before—you will be comfirmd in this opinion; when you read the Gov’r Speech, and the Replie of the Senate—but no Sooner has the Waves Subsided, and a trancient calm Succeeded, than a new Election comes to foment and agitate them again, and to blow up all the  turbulent passions into a Storm—
I am full in opinion with the British Statesman in the house of Lords, when a Motion was made to repeal the Septennial Act, “he observed that Frequency of Election, had uniformly proved the curse of every State in which it was indulged; it renders the counsels of a Nation as fluctuating as the popular will, and as flagitious as the popular will disposition’s it, substitutes in legislation, for the energy of wisdom, and the coolness of discretion. the voilence of folly, and the rashness of that party intemperence which it enkindles; it keeps a Nation perpetually heated by the ferment it necessarily excites, and lets loose to prey upon Society the worst of human passions. it vitiates publick Morals, and poisons individual Comfort”
are we not in the daily experience of these Solid truths? could it be that eagerness for publick employ, and that hunger for office, for which our countrymen are more notorious than any other, that could lead the Framers of our Constitution to leave so wide a Feild, so open a common for the unbridled herd to range in, not only to display their wanton tricks of triping up each others heels; but Gladiators like, to worry and tear each other to peices;? If they had foreseen the rapid increase and population of the Country  and the wealth which has kept pace with it, not only new States Springing up, but Foreign States purchased, and incorporated with our own? would they have lift such a field open for corruption and intrigue as annual Elections for the Chief Majestrates? I mean the Framers of our Massachusetts Constitutions?
you will See in Some of the papers an extract of a Letter from you to me. I thought justice to You required it.
Mr James Foster was here, and read the Letter, and Said, he would get it into the paladium—I told him, as they had been partly free with publications respecting the purport of your mission to Russia he might take it, to them: but if they declined to give it, to the patriot, they publishd it, immediately, and the Patriot & Chronical both republishd it—Since it has been found necessary to Send a Minister to denmark, all is Silence with respect to the Russian embassy. only a report is still kept up, that you were comeing home. Lincoln when appointed judge, was to keep the Seat for you. Lincoln declined; and now Alexander Wolcot is appointed. I do not know what they will find to say next. only that much fault is found with the nomination.
I do not know but you may have received a Letter from the Secretary of State, which you may not be able to account for, for which reason I inclose to you coppies of two Letters. you will See by their dates, that they were written near a year ago, If I errd, you must attribute it to an over anxious zeal for you, and a fear that you would find yourself So embarressed as not to be able to extricate yourself.
In your Letter of Sep’br 17th you mention having been Sick through the Months of March & April. what were your complaints. I hope not the Rheumatism, which so many of our Family are afflicted with. I have felt anxious for that weak Eye of yours least the constant Snow and ice Should injure it by its brightness, but it seems that you have not much Sun to dazzel you.
you sent me two peices of Sheeting but you have not Sent me any Bill, and I am unable to pay the amount into the hands of your Brother through want of it. I have to request you to Send me by any of mr Grays vessels, Sheeting or table Linnen to the amount of one hundred Dollors, 50 by one vessel & 50 by an other. I wish the Sheeting to be of a finer texture than the last; that is one part of it, and let it be accompanied by the cost, as it must be enterd at the custom House
you will See by the number of this, that I have not been deficient in writing to you Since this year commenced.—
I met with an observation in one of your Letters. Speecking of your Lectures, “you observe, that correctness is always cold” now that is Such a charming mantle for me, that I cannot but be rejoiced at the observation and wrap myself and all my incorrectnesses under its cover. what I write is from the heart, and that always dictates a Warmth of Love, and affection, which Age cannot chill, or time diminish / in the Bosom of your / affectionate Mother
Abigail Adams